UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6959


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN GEDEON, a/k/a Cash,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:09-cr-00030-JPB-JES-2; 3:11-cv-00069-
JPB)


Submitted:   September 18, 2012           Decided:   November 9, 2012


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Gedeon, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United   States  Attorney,   Martinsburg,  West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin        Gedeon      seeks     to    appeal       the    district       court’s

order accepting the recommendation of the magistrate judge and

denying    relief        on    his   28   U.S.C.A.         §    2255    (West    Supp.    2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial       showing          of     the    denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating         that       reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,          537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gedeon has not made the requisite showing.                               Accordingly, we

deny Gedeon’s motion to appoint counsel, deny a certificate of

appealability, and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3